902 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Louis WARFORD, Plaintiff-Appellant,v.McCRACKEN CIRCUIT COURT;  Clerk of McCracken Circuit Court;Judge of McCracken Circuit Court, Defendants-Appellees.
No. 89-6037.
United States Court of Appeals, Sixth Circuit.
May 2, 1990.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
Ronald Louis Warford, a Kentucky state prisoner, requests the appointment of counsel on appeal from the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Warford sued the McCracken Circuit Court, its judge and clerk, alleging that they had denied him due process and access to the courts.  He sought injunctive relief and compensatory damages.  The record shows that plaintiff had requested the transcripts and records of his criminal trial for use in preparing a collateral attack on his conviction.  He had been informed that, because he had not directly appealed the conviction, a transcript was never prepared.  The district court dismissed the complaint sua sponte as frivolous under 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we conclude that this case was properly dismissed as frivolous, as it lacks any arguable basis in law.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Warford has no cognizable interest that is protected under Kentucky law in receiving a transcript prior to filing a motion to vacate his sentence that demonstrates that a transcript is necessary.   See Gregory v. Knuckles, 471 S.W.2d 306, 307 (Ky.1971).  Therefore, he has not demonstrated a violation of his due process rights.  Nor has he shown a denial of access to the courts, as he has no action pending that is prejudiced by the lack of a transcript.


5
Accordingly, the request for counsel is denied and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation